OPINION OF THE COURT
Order reversed, defendant’s motion to dismiss the indictment denied, and indictment reinstated. Having reviewed the *815transcript of the testimony before the Grand Jury, we agree with the dissenter at the Appellate Division that the circumstantial evidence presented was such that "if unexplained and uncontradicted would warrant conviction by a trial jury” and thus was legally sufficient (People v Pelchat, 62 NY2d 97, 105; People v Mayo, 36 NY2d 1002; CPL 70.10 [1]).
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye, Alexander and Titone.